 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunshine Homes,Inc. and William Keith Shewbart,Johnny M. Collum, Jack B. Tate,Harvel A. Hardin,Jerry R. Terrell,Thomas Marvin Burns, and Ken-neth Paul Winchester.Cases 10-CA-9763-1, 10-CA-9763-2, 10-CA-9763-3, 10-CA-9763-4, 10-CA-9763-5, 10-CA-9795-1, and 10-CA-9795-2August 22, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 28, 1973, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter, counsel for Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge as mod-ified herein.Unlike the Administrative Law Judge, we do notfind that employee Burns ceased work on the morningof August 29, 1972, as a consequence of Respondent'sunfair labor practices in discharging the five leadmen.Unlike employee Winchester who had discussed theneed for wage increases with employees before thatdate, had offered to support the leadmen, and had metwith employees that morning to talk about a possiblewalkout, there is no evidence that Burns was involvedin the employees' quest for a wage increase or that hesupported the leadmen. In fact, the only record testi-mony concerning Burns, who did not testify, isWinchester's recital that Burns joined him inRespondent's office on August 29 and said that hecould not work under existing conditions. In our viewthis vague, ambiguous statement does not establishthe relevant nexus between Burns' actions and theunfair labor practices. Thus we find that the GeneralCounsel has not proven by a preponderance of theevidence that Burns quit to protest Respondent's un-fair labor practices and accordingly we dismiss thisallegation of the complaint.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Sun-shine Homes, Inc., Red Bay, Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order, as herein modified:1.Substitute the following for paragraph 2(b):"(b)Upon application offer to Kenneth Paul Win-chester reinstatement to his former position or, if it nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,dismissing, if necessary, any employeehired after August 28, 1972, for such position. Re-spondent shall make Winchester whole for any loss ofpay he may suffer by reason of Respondent's refusal,if any, to reinstate him, in the manner set forth abovein the section entitled "The Remedy."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc,91 NLRB 544,enfd 188 F.2d 362 (C A 3, 1951)We have carefully examined the recordand find no basis for reversing his findings2Member Fanning,in agreement with the Administrative Law Judge,would find that Burns ceased work as a consequence of Respondent's unfairlabor practices and is thus an unfair labor practice striker entitled to rein-statement upon applicationVery shortlyafterRespondent illegally dis-charged the five leadmen for their protected activities,employee Burns cameinto Respondent's office, said he could not work under existing conditions,and quit The only unusual conditions at the plant immediately precedingBurns' statement that he was quitting were the precipitate discharges of thefive leadmen without any explanation by the Employer In these circum-stancesMember Fanning is of the opinion that Burns' mention of existingconditions clearly related to those discharges and that he is therefore anunfair labor practice striker entitled to reinstatement upon applicationAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT interfere with, restrain, or coerce em-ployees by discharging them, or in any other mannerdiscriminating against them, for engaging in protect-ed concerted activities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act.WE WILL offer William Shewbart, Johnny Collum,Jack Tate, Harvel Hardin, and Jerry Terrell reinstate-ment to their former jobs or, if they do not exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights or privileges, andWE205 NLRB No. 108 SUNSHINE HOMES,INC.645WILL make them whole for any loss of earnings theyhave suffered.WE WILL, upon application, offer Kenneth Winches-ter reinstatement to his former or substantially equiv-alent position, without prejudice to his seniority orother rights and privileges, dismissing, if necessary,any employee hired after August 28, 1972, for suchposition. In the event we fail to reinstate said employ-ee,weshallmake him whole for any loss of pay hemay suffer because of our refusal to reinstate him.SUNSHINE HOMES, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 730 Peachtree Street N. E., PeachtreeBuilding,Room 701, Atlanta, Georgia 30308, Tele-phone 404-526-5760.DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT,AdminstrativeLaw Judge:Upon chargesof unfair labor practicesfiled bythe above-named individu-als I against Sunshine Homes, Inc., herein called Respon-dent or Company,theGeneral Counsel of the NationalLaborRelations Board issued a complaint on November 6,1972, alleging that Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1) of the National La-bor Relations Act, as amended,herein calledthe Act. Re-spondent filed an answer and a hearing was held before mein Russellville,Alabama,on December12, 1972,at whichallpartieswere represented.Subsequent to the hearing,General Counsel fileda brief whichhas been carefully con-sidered.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTIJURISDICTION OF THE BOARDRespondent,an Alabama Corporation,is engaged in themanufacture and sale of mobile homes at Red Bay, Ala-1The charges in CaseIO-CA-9763 werefiled on August 31, 1972, andthose in Case10-CA-9795 onSeptember25, 1971bama.Duringthe year priorto the issuance of the com-plaint,Respondent sold and shipped finishedproducts val-ued in excessof $50,000 directlyto customers located out-side the State of Alabama.Respondent is an employer engaged in commerce withinthe meaningof the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The DischargesIt isundisputed that Respondent dischargedleadmenShewbart, Collum, Tate, Hardin, and Terrell on August 29,1972, the day after they had engaged in a number of discus-sions with Respondent's officials about wage increases forthemselves and employees generally, but Respondent con-tends that they were discharged, not because of any protect-ed activities they had engaged in, but because they hadslowed down production on August 28. As a further de-fense,Respondent indicated at the hearing that the dischar-gees may have had sufficient responsibilities with respect tothe employees who worked under them to make them super-visors within the meaning of Section 2(11) of the Act, and,as such, not covered by the guarantees in Section 7 of theAct.Just prior to August 28, 1972, some of Respondent's em-ployees were talking about raises.On the morning of August28,PlantSuperintendentWilliamscalledallofRespondent's 9 or 10 leadmen to his office and having toldthem that he had heard that they wanted wage increases,advised them that he would consult with Respondent's offi-cials about the matter and call them back when he had.Near noon on the same day, the leadmen were againsummoned to Williams'officewheretheyfound all ofRespondent'sforemen gathered withWilliams.SoonRespondent's president,Harriet Bostic, entered.Accordingto leadmen Hardin'sand Collum'scredited testimony,which is really uncontradicted,Bostic opened the discussionby commenting that she had heard that they had problems,and when leadmanTateagreed thattheyhad, Bostic saidshe assumed the problem was raises. After encouraging themen to speak frankly,Bostic explained that there was nochance of an increase at that time but there was a possibilitythat something might be done in the spring. Tate suggestedthat Bostic personally explain this to all of the employees,but when she turned the idea down,Williams told the lead-men to carry the message to the other employees, which theydid aftertheyreturned to their stations.Leadman Tate visited Harriet Bostic's office between 1and 2 o'clock and told her and her father, Fred Bostic,chairman of Respondent's board,that employees were talk-ing about quitting if they did not get a raise. Fred Bosticadvised Tate that he and Harriet would consider the ques-tion again and let him know later in the day what they haddecided. Tate testified credibly that a slowdown was notmentioned in this meeting or in any other he attended thatday.Tate met leadman Hardin when he left the Bostics andtold him what had occurred.Not having heard anything by3:30 p.m., their regular breaktime,Tate,Hardin,and fourother leadmen went to Harriet Bostic's office to talk with 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDher.Leadmen Hardin and Tate were the principle spokesmenwhen they saw Harriet Bostic that afternoon, according tothe credited testimony of Hardin and leadman Collum. Assoon as they all entered, Bostic announced that a raise wasout of the question, and she indicated that the issue wasclosed and ought to be forgotten. After first reminding herthat earlier she had urged them to be candid, Hardin com-mented that on the basis of certain calculations and obser-vations, he and the other leadmen estimated that theCompany was making a net profit of $10,000 or $12,000 perweek, and he wondered why the Company could not granta wage increase. Bostic was visibly irritated at this remark,because she flushed and replied, "That's a damned goodway to put it.... " Repeating that she had already ex-plained to them what the Company could and could not do,she cautioned them that they could either return to work orgo home. Hardin testified that, "She was real red and talk-ing pretty ill-tempered." Near the end of the meeting, Tateagain suggested that Bostic tell the rest of the employeeswhat she had told them. Although she declined to do so, shetold the leadmen that they could brief the employees. Theleadmen returned to the plant and did so.That night a meeting was held at Respondent's plantattended by Harriet Bostic, Fred Bostic, Jr., SuperintendentWilliams, and all of the foremen. One of the foremen hadnot worked that day, and Harriet Bostic testified that, at themeeting, "we went over the events of the day." She said thatno instructions of any kind to fire any particular personwere given at the meeting, but she also stated that afterreviewing the events of the day, she said, "Gentlemen, youknow we've had a problem here today. You know that Ihave a problem as far as some of my people. I think it is timethat I take care of my problems. If you have any problemswith any of your people or if you think they are creatingproblems I think that you might do this also." Bostic testi-fied that the personal problem she was referring to was theCompany receiver and not production. She also stated thatshe did not know why the foremen selected the five leadmennamed in the complaint for discharge, but she added that"I assume that they knew that these people were participat-ing in a slowdown in our production."The following morning, August 29, 1972, five of the sixleadmen who had attended the last meeting with HarrietBostic, namely, Shewbart, Collum Tate, Hardin, and Ter-rell,were discharged when they reported for work. Superin-tendentWilliams and all foremen were present when thedischargees were given their checks without any explanationfor their termination. Hardin asked Williams if they hadbeen discharged because they had asked for a raise, and hetestified,without contradiction, that Williams replied thatthey had not, and when pressed further for an explanation,said, "Well it was for bugging Harriet."As indicated above, one foreman had been absent fromwork on August 28 and had to be brought up to date on theevents of the day at the meeting of supervisors which Har-riet Bostic addressed that night. Leadman Collum testifiedcredibly, without contradiction, that during a social conver-sation with Superintendent Williams after his discharge inwhich he again querried Williams about why he had beenfired,Williams told him that when Foreman Robinson wasadvised at the evening meeting that one of his leadmen hadbeen asking for an increase in wages, he stated that he hadno use for a person who would "go behind my back and cutmy throat while I am out."I do not believe the testimony of Respondent's witnessesthat the complainants were discharged because they hadengaged in a slowdown.As appears above, Harriet Bostic's testimony about herrole in the discharges is most abbreviated and somewhatcryptic, and her detachment in leaving it all up to eachindividual foreman to "solve" whatever "problems" he hadstrongly suggested that she was avoiding the delicate areaof employee dissatisfaction with wages with which she hadbeen so deeply involved on August 28 and was reaching fora reason other than the real one to justify the discharges.This was not only an apparent evasion of reality, but shealso exaggerated what she said she observed in regard to aslowdown. She testified that on the same day that she metwith the leadmen, the assembly line was "all torn up," andwas being slowed down, and foremen were upset and franti-cally attempting to straighten things out. There is no evi-dence anywhere else in the record to support thesestatements, and Plant Superintendent Williams, admittedlymore experienced than Bostic, testified that he first noticedthe effects of what appeared to have been a slowdown onAugust 29, the day after the meetings with the leadmen andafter the decision to terminate them had been made. I findthat the word "problems," if that is how Bostic described thedays' events to the foremen assembled on the night of Au-gust 28, meant concerted and persistent actions by the lead-men, on behalf of themselves and others, seeking an answerfrom her on their request for a wage increase, not a deliber-ate involvement by them in any interference with produc-tion,and it had to be so understood by the foremenattending the meeting, if Bostic and Williams accuratelybriefed them on what had happened that day.It appears that Respondent produced one less trailer onAugust 29 and two less on August 30 than it normally does.As just indicated, Superintendent Williams testified that helearned of a slowdown in production the day after it hap-pened, and he explained that poor production on the line onany given date will show up a day or two later. Although healso said that it did not appear to him that leadmen werepushing employees as hard on August 28 as they shouldhave, he was vague about whether he observed them work-ing or not, and only after having been led by counsel, whoasked if the leadmen were performing their duties as theywere supposed to, replied, uncertainly, "Well, I wouldn'tthink so." I find that Williams, like Harriet Bostic, exagger-ated what he observed on August 28 about production andthe complainants' responsibility for any decrease in its level.Williams' testimony also appeared unrealistic where he, too,described the night meeting of supervisors on August 28 in2Even if the dischargees had participated with other employeesin a tempo-rary refusal to work for a brief period in support of their requestfor a wageincrease whichwas being discussedand considered by Respondent, theirconduct could not be considered so "indefensible" as tojustifytheir summa-ry dismissal SeeN L R B v Washington AluminumCompany, Inc, 370 U S9, 17 (1962),N L R B v Kennametal,Inc, 182 F 2d 817 (C A3),N L R Bv Leprino Cheese Co,424 F 2d 184, 186-187 (C A 10, 1970),First NationalBank of Omaha v NLRB,413 F 2d 921 (C A 8, 1969) SUNSHINE HOMES, INC.Harriet Bostic's terms and claimed that there was no discus-sionabout firing anyone because they had asked for a raise.Apparently, only undefined "problems" were discussed, forthere is no suggestion in his direct examination that produc-tion as such was mentioned by anyone at the meeting. I donot consider Williams to have been a reliable witness, andI do not credit his testimony that the dischargees were ter-minated "for slowing down production."Other factors make it hard to accept Respondent's de-fense.Foreman Raper testified that he, without any instruc-tions from anyone else, decided to discharge leadmenShewbart, Hardin, and Terrell, whom he supervised, be-cause they were his "problem,"sincethey were slowingdown the line. As with Respondent's other witnesses, heoffered no specific examples of how or when any of thethree accomplished this, which makes his testimony suspecton that ground alone, but more importantly, his explanationcontradicts an earlier statement he made in a letter writtenat Shewbart's request after he was terminated. In that letterhe stated that Shewbart had been discharged, contrary toRaper's wish, because "Harriet told [him] torelease [him]because he and a number of others asked for their men araise......Although it is understandable how a formersupervisormight give an employee who had been dis-charged for cause a good reference to help him get a job,Raper's succinct attribution of Shewbart's and the otherleadmen's terminationsto Harriet Bostic's orders based ontheir actionsin seekingraises coincides too much with whatthe leadmen had actually done just before they were dis-missed from employment to be discounted. Moreover, Ra-per never denied that what he said in the letter was not thefact.Another inconsistency or contradiction is found in Super-intendent Williams' statement to all of the leadmen on theday they were discharged that they had been discharged for"bugging" Harriet Bostic. Still another is Williams' remarkto Collum that Foreman Roberston fired his leadman forgoing behind his back while he was absent, and HarrietBostic's ownactions throughout August 28 also contradicther assumption that the leadmen were dischargedfor engag-ing inor advocating a slowdown, because never in her meet-ingswith the leadmen or her own supervisors did she chargethat such conduct was occurring.'No one in management mentioned a slowdown as thebasis for termination when the leadmen were fired on Au-gust 29. Hardin testified without contradiction that someforemen indicated displeasure with Respondent's action asthey handed the leadmen their final checks. Raper said hewas sorry, but he was doing only what "the man" wanted.Fred Bostic and Superintendent Williamswerealso presentas the discharges were effected, but the simple explanationnow offered tojustify them was not volunteered by anyone,even though Williams was pressed for one.I have already indicated that there is no credible evidence3 I have not credited her testimony that leadman Tate told her privatelyon August 28 that the leadmen had been slowing "the line down all day" If he had, it would be even more difficult to understand why she didnot make itclear to her supervisors that this was the "problem" they had,or confront the leadmen with this evidence when she met with them prior toquitting timeon August 28647that any of the leadmen engaged in or advocated a slow-down. Although five of them were fired, there is not evena suggestion from any witness that Collum did anythingimproper, and there is no explanation of why Ewing, one ofthe six leadmen who attended the last meeting with HarrietBostic, was not let go .4 Respondent offers nothing but gen-eralizations and a conclusion about the basis for the dis-charges, and this bare-boned account is another reason fordiscrediting its defense. Moreover, it is more than likely thatthe general gossip among employees and the leadmen'smeetings with management and later explanations to em-ployees of Respondent's position on wage increases, alldone with Respondent's permission, not to mention thedischarge of five of the leadmen and the walkout of othersas described below, were the principal factors responsiblefor any lowered output which appeared on August 29 and30 .5I find and conclude that Respondent discharged the lead-men because they persistently presented requests for wageincreases and questioned the validity of Respondent's rea-sons for not acceding to their requests. Since I find belowthat the leadmen are not supervisors under the Act, Respon-dent violated Section 8(a)(1) of the Act by discharging themfor engaging in concerted activity for their mutual aid andprotection within the meaning of Section 7 of the Act.B. The Unfair Labor Practice StrikePrior to August 28, employee Kenneth Paul Winchesterdiscussed the need for a raise with other employees. OnAugust 28, having learned that the leadmen intended to askRespondent for raises for all employees, he assured leadmanTate that he would support them if they did. On August 29,Winchester learned from leadmen Terrell and Hardin thatthey and other leadmen had been discharged. Thereafter,Winchester and other employees stood around and talkedabout a possible walkout, but before anything developedalong that line they were ordered over a loudspeaker toreport to their work areas. Winchester and the other em-ployees were then told by Foreman Raper that if they didnot like what had happened to the leadmen, they could gohome but if they wanted to work they could, but he addedthat he did not want to hear anymore about "raises orslowing the line down." As Winchester started for his workarea, Raper followed him and asked him what he intendedto do. Winchester thought for a moment and then said,"let's go get the checks." While he was in the office, employ-ee Bums came in and said that he could not work underexisting conditions, and he was paid off with Winchester.They left the plant together.I find and conclude that Winchester and Burns, havingceased work as a consequence of Respondent's unfair laborpractices, are unfair labor practice strikers entitled to rein-4 Cullum credibly testified that he had no knowledge of leadmen partici-pating in a slowdown on August 28, and he himself worked overtime until6 ps in that dayIndicating Respondent's uncertainty and inconsistency in this area also,Superintendent Williams at one point in his testimony indicated that the factthat the leadmen were frequently in the office during the day "when theywere supposed to be on the line working" was a contributing factor in thedecision to discharge them, but he quickly added, "of course, I called themin 11 648statementupon application.DECISIONS OFNATIONALLABOR RELATIONS BOARDC. The Supervisor IssueThe question here, which arises frequently and whoseresolution depends on the facts in each case, is whether thisgroup of "leadmen," as Respondent calls them, or "groupleaders or utility men" as they are sometimes called else-where, who occupy a level somewhere above a rank-and-fileworker but below a foreman, have enough supervisory indi-cia to constitute them supervisors under Section 2(11) of theAct, whichit iswell established must be read in the disjunc-tive. I find that they do not.Leadmen are under the immediate supervision of a fore-man who reports to a plant superintendent. There wereapproximately 10 leadmen employed when the events in thiscase took place, working alongside 15 or so rank-and-fileproduction employees 100 percent of the time.6 Leadmen,in addition to doing their own jobs, fill in for other employ-ees when they are absent or assist them if they get behindin their work or appear to have some problem with it. Win-chester, a rank-and-file worker who struck when the lead-men were fired, testified credibly, and there is no specificevidence in the record to contradict him,' that leadmenemployed by Respondent did not tell employees what to do,but he also said he "guessed" they were in charge when theforemen were "gone."Leadman Hardin testified credibly that he had a regularjob like every other production worker and that he and nineother men built sidewalls for trailers. He said he was sup-posed to see that blueprints were followed, that he helpedother employees, and did the work of others if they wereabsent. Most of the men had regular jobs assigned to them,he said, and knew what they were supposed to do. As aconsequence, he seldom had to tell any employee to doanything.Leadman Collum testified credibly that he understood aleadman's function to be assisting other employees who fallbehind in their work and filling in on the line for them whenthey are absent. He said that he understood that he had noauthority to order an employee to do anything, such asrepairing poor work, but could ask the employee to do itover and then tell the foreman about it if an employeerefused. He has filled in for a foreman only once for a periodof 3 hours, but at the same time he continued to work likeevery other employee and another foreman was available inthe department. He did not understand that his authorityincreased when he took the foreman's place, and no one hastold him that it does. In addition, he said that his powershave never been defined. With respect to assignments, hesaid he believed that the foreman, not he, has the authorityto direct one employee to assist another. He and other lead-men are paid 15 cents an hour more than the other employ-ees, but he said he understands this premium is paid forhelping other employees when they need it and for filling infor them when they are absent.6 Respondent employed approximately 185 employees at the time7Respondent's evidence consists of conclusions on the part of Superinten-dent Williams, Foreman Raper, and President Bostic, of what they consid-ered or believed leadman's responsibilities to beLeadmen Terrell illustrated the extent of what he consid-ered a leadman's authority to direct employees to be by anincidentwhich occurred when he, following ForemanRaper's instructions, told employees to clean up their de-partment. When he did, they told him to, "Kiss my ass," andwhen he reported this lack of cooperation to Raper, Rapertold him to foreget the whole thing. He said this was repre-sentative of what happens when he tries to exercise authori-ty.Superintendent Williams testified that every productionemployee has a specific job to perform and that 90 percentof the time he does that work. Occasionally, however, aworker finishes his task early or cannot continue with hisoperation for some reason and he is then supposed to helpother employees. Williams said that "most of the time" theforeman would tell the leadmen to instruct the employeewhat to do in such a situation, but it was very unclear howoften this would happen. Asked if the leadmen would assignthe employees to other tasks in such cases if the foremanwas absent, he said "I would say so, right." He agreed,however, that foremen are seldom absent and aside from arecent absence, he could not remember the the last time ithas happened.Williams also stated that leadmen have the right to rec-ommend hiring and firing and that they are expected to fillin for the foremen if they are absent from work. In such acase, the leadman, who would be assigned to substitute forthe foreman on the day he was out but who would notnecessarily be the same person in each case, would have theright to fire an employee, he said.Based on Williams' testimony and demeanor, I find thathe completely exaggerated the authority of leadmen to rec-ommend hiring, firing, and promotions, and was otherwisean incredible witness. As indicated above, Williams wasprone to generalize with no supporting facts, thereby leav-ing the impression from his direct examination that leadmenhave very substantial responsibilities, which is a clear distor-tion of their duties. I have found that leadmen Hardin,Collum, and Terrell accurately described the extent of theirresponsibility, which is basically to keep the line moving byassisting and filling in for other employees. An apparentexaggeration appears in Williams' testimony where, afterattributing a number of powers to the leadmen in regard tohiring and firing, including the right to terminate an em-ployee in the foreman's absence, he replied, "I don't thinkso," when asked if a leadman could discipline an employee,which fits Terrell's testimony about what employees toldhim he could do when he gave them a dirLt order.He alsosaid that foremen make decisions whether to fire employees,and he was only able to say, "I would think so," when askedif foremen follow leadmen's recommendations in that area.In regard to hiring, he said he himself interviews all appli-cants regardless of who recommends them for employment,which is consonant with leadman's Shewbart's testimonythatmonths before he became a leadman he brought afriend who was looking for ajob into the plant, at Williams'suggestion,and introduced him to the superintendent whotold him to take him back to a department and put him towork hanging metal, which Shewbart did. Shewbart had notrecommended anyone for employment since he became aleadman, and I find that the example he gave illustrates that SUNSHINE HOMES, INC.the recommendations of rank-and-file employees are givenas much weight by Respondent as leadmen's. I also find inaccordance with Williams' testimony, that no employee hasbeenfired without his counsel and consent, a clear indica-tion that whatever recommendations leadmen may make totheir foremenin thatareathen are not particularly effective.Williams was vague about what he based his opinions onin regard to what powers he claimed leadmen had. He statedat first that such was the way he had been "working for eightyears,"butwhen it was pointed out to him thatRespondent's plant had been in operation for less than 2years, he added that he and the superintendent who preced-ed him had discussed the authority of leadmen and "it iswrote up someway at the plant" as he described it, but healso added that his predecessor might have taken these writ-ings with him when he left Respondent. He also agreed thathis answers with respect to leadmen and their responsibili-ties were based, in part, upon his experiences in other plantsin the industry.Three of the leadmen who were fired worked for Fore-man Raper, who testified that he expected them, if he wereaway for 30 minutes, to have things running smoothly whenhe returned. He described their relationship to their crewsas helping employees who have problems or need help, buthe also said they assign work to employees. Leadmen, hesaid, "to a certain extent," fill in for the foreman when heisnot there, but he added that Hardin and Shewbart hadnot, but Terrell had.8 In such a case, Terrell "would have towork with the plant superintendent Williams," he said and"keep my department going." He stated that he thought thatthe leadmen would have to give orders if the foreman wasnot present, but he amended this slightly to substitute thewords "ask" or "tell" for "order." He could recall no in-stance where a leadman had recommended discipline ordischarge, but he said they have recommended hiring andpromotions and he claimed that he would "back up" hisleadmen intheir recommendations.I alsofind that Raper attempted to create the impressionthat leadmen have more authority than they really do. Be-sides a group of welders, for example, who make 10 centsan hour more than the rest of the employees, all employeesgot the same wage, and so there are few promotions thatleadmen can effectively recommend.' It also turned out thatRaper, in talking about authority to recommend promo-tions,was including the privilege of a leadman who wasresigning his employment to suggest someone in his depart-mentas a replacement.10 I reject any implication in Raper'stestimony that leadmen effectively recommend hiring orpromotions.The question remains as to whether leadmen assign orresponsibly direct the work of others. Harriet Bostic testi-fied they have done so and that their exercise of this authori-ty requires the use of independent judgment. I find thatleadmen only infrequently assign work to other employees8Terrell testified that he had substituted for his foreman once for 3 hours9Raper said he had made recommendations,but he had never secured araise for anyone10Raper personally selected his three leadmen from the ranks, but he neverdefined their powers for them, although he said that he was sure that Shew-bart and Terrell well knew what they were supposed to do, but Hardinprobably did not649and that they cannot be held to be accountable for "respon-sibly" directing them. In addition, I find that any actionsthey do take in those areas are of a routine nature notrequiring the exercise of independent judgment.First of all, it should be recalled that Superintendent Wil-liams testified that since all of the production employeeshave regular jobs, they do not have to be assigned to tasksby anyone, except when they run out of work. In suchinstances the foreman tells a leadman to put the employeesomewhere else and the leadman transmit his instructions.Leadmen are the most versatile and knowledgeable of allthe employees and any assignments they might make in thissmall segmentof time, either with or without the previousdirection of their foreman, would appear routine to me. Ialso have credited Collum's testimony that he did not un-derstand that he could direct anyone's work,as well asTerrell's graphic description of how employees reactedwhen he tried to.t2Harriet Bostic's testimony regarding leadmen's responsi-bilities is very brief and touches only onassignmentof work.Some of it is obviously not based upon personal knowledgebut upon her understanding of what foremen have permit-ted their leadmen to do. She also said thatin some casesleadmen tend to have more authority than in others basedon their relative abilities. Earlier in the hearing,counsel forRespondent agreed that the responsibilitiesof all leadmenwere basically the same. This lack of precision in regard toexactly what powers each leadman exercises is probably anindication that they never have been clearly defined, but inany case, it is an added reason for not accepting the conclu-sionof the witness that the job of leadman is not "routine,"but "requires the use of independent judgment."I find and conclude that leadmen Shewbart, Collum,Tate, Hardin, and Terrell were not supervisors within themeaning of the Act at the time of their discharge.CONCLUSIONS OF LAW1.Respondentisanemployer engagedin commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging William Shewbart, Johnny M. Collum,Jack B. Tate, Harvel A. Hardin, and Jerry R. Terrell be-cause they engaged in concerted protected activity for mu-tual aid and protection of themselves and other employees,Respondent interfered with, restrained, and coerced its em-ployees in violation of Section 8(a)(1) of the Act.3.Employees Thomas Marvin Burns and Kenneth PaulWinchester, who struck in protest of the unlawful dis-charges, were engaged in an unfair labor practice strike, andare unfair labor practice strikers who are entitled to rein-statement upon unconditional application for employment.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engagedin certain1 Section 2(11) of the Act12Cullum said that before telling an employee to patch orreplace a dam-aged carpet, he checks with his foreman 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices, it shall be recommended that Re-spondentceaseand desist therefrom and take certain affir-mativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Shewbart,Collum, Tate, Hardin, and Terrell because theyengaged inconcerted activity for the employees' mutual aid and protec-tion, it shall be recommended that Respondent be orderedto offer them full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earningsthey may have suffered as a result of thediscrimination against them, by payment to them of a sumof money equal to that which each of them would havenormally earnedas wagesfrom the date of discharge to thedate of Respondent's offer of reinstatement,less net earn-ingsduring such period, with backpay and interest thereonto be computedin the mannerprescribed inF.W. WoolwothCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRD 716.Itwill also be recommended that Respondent, upon ap-plication, offer Burns and Winchester reinstatement to theirformer positions or, if they do notexist,to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges,dismissing, if necessary, any em-ployees hired after August 28, 1972, for such positions. Re-spondent shall make whole said strikers for any loss of paythey may suffer by reason of Respondent's refusal, if any,to reinstate them, upon request, by payment to each of themof a sum of money equal to what he would have normallyearned as wages during the period beginning 5 days after thedate on which he applies for reinstatement and terminatingon the date of Respondent's offer of reinstatement, such lossto be computed in the manner and with interest as in F. W.Woolworth, supra,andIsis Plumbing & Heating Co., supra.Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 13Respondent, its officers, agents, successors, and assigns,13 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposesshall:1.Cease and desist from:(a)Discharging employees or otherwise discriminatingagainst them because they engage in protected concertedactivities.(b) In any other manner interfering with, restraining orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action:(a)Offer Shewbart, Collum, Tate, Hardin, and Terrellimmediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, and make each whole for any loss ofpay he may have suffered as the result of his discharge, inthemanner set forth above in the Section entitled "TheRemedy."(b)Upon application, offer to Burns and Winchester re-instatement to their former positions, or if theyno longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges,dismiss-ing, if necessary, any employee hired after August 28, 1972,for such positions. Respondent shall make Burns and Win-chester whole for any loss of pay they may suffer by reasonof Respondent's refusal, if any, to reinstate them, in themanner setforth above in the section entitled "The Reme-dy.,,(c)Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay and reinstatement rights, as setforth in the section of this Decision entitled "The Remedy".(d) Post at its Red Bay, Alabama, plant, copies of theattached notice marked "Appendix." 14 Copies of said no-tice, on forms provided by the Regional Director for Region10, shall, after being duly signed by Respondent, be postedimmediately upon receipt thereof, in conspicuous places,including all places where notices to employees are custom-arily posted, and be maintained by it for 60 consecutivedays. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 10, in writingwithin 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.14 In the event the Board's Order is enforced by a Judgmentof the UnitedStates Court of Appeals, the words in the noticereading "Postedby Orderof the National LaborRelationsBoard" shall be changedto read "PostedPursuant to a Judgment of the United States Court of AppealsEnforcing anOrder of the National Labor Relations Board "